Citation Nr: 1516702	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in St. Paul, Minnesota, which denied service connection for an acquired psychiatric disability.  

This case was first before the Board in October 2014, where it was remanded to schedule a Board videoconference hearing before a Veterans Law Judge.  The Veteran subsequently testified at a March 2015 Board videoconference hearing in St. Paul, Minnesota, before the undersigned Veterans Law Judge who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  As a Board hearing was conducted, and as the instant decision grants service connection for a mental disability, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran served in Korea along the demilitarized zone in a medical battalion and treated a young child who died from severe burn injuries caused by a mine explosion.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability of PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for an acquired psychiatric disability of PTSD.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Psychiatric Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In this case, the Veteran has advanced that PTSD developed as a result of stressful traumatic experiences while serving in Korea.  After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD.  The evidence against a finding of a current PTSD diagnosis includes the reports from November 2011 and August 2013 VA mental examinations for compensation purposes.  The VA examination reports reflect that, upon examination, both VA examiners found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.

The evidence supporting a finding that the Veteran has a current diagnosis of PTSD includes the Veteran's private mental health treatment records.  A December 2011 private treatment record noted that the Veteran had PTSD by history.  Private treatment records dated from January 2012 onward reflect that the Veteran received regular treatment for moderate to severe PTSD.  VA also received a treatment letter from the Veteran's primary mental health physician in May 2012.  In the letter, the private physician specifically notes that the Veteran has been diagnosed with both major depression and severe PTSD.  As the private physician has treated the Veteran's mental disabilities for nearly a decade, the Board finds the May 2012 treatment letter diagnosing the Veteran with PTSD is based upon a thorough history and multiple opportunities to observe the Veteran, so is of considerable probative value.  As such, resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the Veteran has a current diagnosis of PTSD.

The Board also finds that the Veteran served in Korea along the demilitarized zone in a medical battalion where he treated a young child who died from severe burn injuries caused by a mine explosion.  A March 2013 VA PTSD Stressor Corroboration Research Report conveys that the Veteran advanced treating a young Korean girl between the ages of three and five, who subsequently died, for severe burns caused by a mine explosion while he was stationed with a medical battalion in Korea.  After reviewing the evidence of record, including the Veteran's service personnel records and a lay statement from a fellow service member who had been stationed with the Veteran, VA found the Veteran's stressor to be verified.


Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD.  The reports from the November 2011 and August 2013 VA mental health examinations reflect that the VA examiners found the Veteran's recognized stressor was adequate to support a PTSD diagnosis.

Finally, the Board finds the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  As noted above, the VA examiners at the November 2011 and August 2013 VA mental health examinations found that the Veteran did not have a current diagnosis of PTSD.  As such, no opinion was rendered by either VA examiner as to whether the recognized stressor contributed to a PTSD diagnosis.

At the March 2015 Board videoconference hearing, the Veteran credibly testified that PTSD symptoms have been present since service separation.  Private treatment records, including an April 2012 private treatment record, also reflect that the Veteran has previously advanced that PTSD symptoms have been present since service.  In a May 2012 treatment letter, the Veteran's private mental health physician opined that the Veteran's current mental health disabilities, including PTSD and depression, were related to service in Korea.  The private physician, a former Navy physician, specifically noted that it was more likely than not that the Veteran's experiences as a combat medic (which includes the stressor discussed above) resulted in the currently diagnosed PTSD.  Resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the diagnosed PTSD is related to the in-service stressor.

The Veteran has a current diagnosis of PTSD, an in-service stressor sufficient to support a diagnosis of PTSD, and the evidence of record is at least in equipoise on 

the question of whether the Veteran's PTSD symptoms are related to the in-service stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability of PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disability of PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


